Case 4:17-cv-13292-LVP-EAS ECF No. 134-4 filed 04/30/20 PagelD.3358 Page 1of4

From: James O'Keefe III

Sent: Fri, 29 Sep 2017 18:35:17 -0400 (EDT)

To: Austin Wright[Austin@projectveritas.com]; William Keiper[wkeiper@projectveritas.com]; Russell Verney
[rverney(@projectveritas.com]; Adam Guillette[aguillette@projectveritas.com]

Subject: Re: Michigan

 

| think we can use it to our advantage since Randi Also... the only current actual donor who has actually given money on this, (i... actually looks to
our leadership on the matter. He has already renewed for next year.

Is we get get the rapist on video confirming that he did what the rest of the investigation shows. And then, its a cover — up by Randi.

This is now a national story.

But yes, you should continue to ping jjfand [and | will ping | |

 

Date: Friday, September 29, 2017 at 6:13 PM

To: James O'Keefe III <james@ projectveritas.com>, William Keiper <wkeiper@projectveritas.com>, Russell Verney
<rverne rojectveritas.com>
Subject: Fwd: Michigan

Hmm.. really hope this doesn't hurt us with the needed funding. I've called [twice and [and Jo should ping i.
Thanks!

Austin Wright

Project Veritas

1214 W. Boston Post Road No, 145
Mamaroneck, NY 10543

Office: 914-908-2300

 

Begin forwarded message:

Date: September 29, 2017 at 5:30:10 PM EDT
Subject: Michigan

We don't comment on any investigations real or imagined.
It is extraordinary they would get a Judge to block us from publishing any information. That's insane.
We are playing at a very high level with very sophisticated and determined enemies.
We are running into a firing squad and the only solution is to run towards the fire. Nothing is going to stop this train.

We have an executed tv deal and the stories will go out in a little over a week.
We will revise plans where necessary on our education stories.
https://theintercept.com/2017/09/29 /james-okeefe-project-veritas-michigan-judge-block/
CONSERVATIVE PROVOCATEUR JAMES O’KEEFE’S GROUP HIT WITH RESTRAINING

ORDER, BLOCKING LATEST STING

 

IE https://cdn01.theintercept.com/wp-uploads/sites/ 1/201 7/05/ryan-grimm- 149427 1844-crop- 1495557756. jpg

 

 

 

lE https://cdn01.theintercept.com/wp-uploads/sites/1/2017/07/Maryam-Saleh_avatar_1500830006- 1500830006. .jpg

 

 

 

IE https://cdn01.theintercept.com/wp-uploads/sites/ 1/201 7/08/cohen-head- 15018658 76-440x440. jpg

 

 

 

Ryan Grim, Maryam Saleh, Rachel M. Cohen

September 29 2017, 1:21 p.m.
A MICHIGAN JUDGE barred conservative provocateur James

O’Keefe’s Project Veritas organization from publishing documents

or recordings of union officials, finding that the defendants likely

Confidential PV005810
Case 4:17-cv-13292-LVP-EAS ECF No. 134-4 filed 04/30/20 PagelD.3359

Confidential

planned to use the information to characterize the Michigan
affiliate of the American Federation of Teachers (AFT) in a false

light.

The judge also ruled that it appeared likely the information was
illegally obtained. Project Veritas and the operative at the heart of
the sting were served the injunction on Friday afternoon, a union

official told The Intercept.

“| don’t have any comment until | can see what you’ re referring
to,” O'Keefe said, when reached by The Intercept. The sting has
not been previously reported. O’Keefe did not appear to have

known his operative had been exposed.

“Nobody’s been served,” said Russell Verney, executive director of
Project Veritas, saying that nobody has put documents in their
hands. “We don’t comment on investigations, either real or
imagined ones,” he said. Andrew Crook, an AFT spokesperson, said
the union has a UPS confirmation of delivery, which he said meets
the Michigan legal standard for service; Crook provided the UPS

confirmation to The Intercept.

The union group quietly filed the lawsuit on Wednesday accusing
Project Veritas of infiltrating and illegally gathering proprietary
information from AFT Michigan over the summer, including by
surreptitiously recording office conversations. Michigan Circuit
Court Judge Brian R. Sullivan granted the group’s request for an
emergency injunction barring the defendants from disseminating

said information.

“We intend to pursue their activity to the fullest extent of the

laws,” AFT President Randi Weingarten told The Intercept.

She said that the union was most concerned not with Project
Veritas uncovering something untoward, but that they may heavily
edit the video or take a remark out of context. “Our worst-case
scenario is what they do in their deception and what they do in

their distortion,” she said.

Weingarten said she did not know the substance on the
recordings. “Il am sure in a union office, just like in any other office
setting, around the water-cooler there are comments that are
made that nobody would want to see on the front pages of

newspapers. Do | know what they are? No.”

According to the complaint, political operative Marisa Jorge posed
as a University of Michigan student interested in becoming a
teacher and applied for a summer internship with the teachers
union. (Verney, the Project Veritas executive director, said he
knows Marisa Jorge, but wouldn’t confirm or deny whether she
works for the organization.) Jorge was hired as an intern in May,
and over the course of three months, she gathered information

that exceeded the scope of her duties, the lawsuit alleges. For

Page 2 of 4

PV005811
Case 4:17-cv-13292-LVP-EAS ECF No. 134-4 filed 04/30/20 PagelD.3360

Confidential

example, she showed a particular interest in employees who were
disciplined for inappropriate sexual interactions with students. On
more than one occasion, the lawsuit alleges, Jorge was found
sitting alone in other employees’ offices, accessing information she

had no right to.

Jorge told her internship bosses that she wanted to be a second-
grade teacher, so they arranged for her to visit classrooms. She
asked to attend bargaining sessions and, through the course of her
work, was given access to confidential databases, according to the
lawsuit. Her co-workers had no reason to believe she was not who

she claimed to be.

“Defendant’s purpose was to use private, proprietary information
to attempt to embarrass the Plaintiff and adversely impact labor
organizations representing public schools,” the lawsuit said.
“Plaintiff believes that Defendant Jorge and PV” — Project Veritas
— “intended to disclose private and proprietary information to the
public at large. Defendant has engaged in such behavior on

numerous occasions in the past.”

Weingarten said that Jorge was trusted by the staff. “People
embraced her, she went to people’s homes, she went out to

meals,” she said.

They became suspicious when, after her internship ended, Jorge
returned and asked if there was more work to be done. The staff
wondered, wait, wasn’t she supposed to be back at school at the
University of Michigan? They then swapped notes, and it was soon
clear they'd been had. They searched for images of O’ Keefe
operatives, and found Jorge’s photo from her unsuccessful
attempts to infiltrate the inaugural protests. They also discovered

that she is a graduate of Virginia’s Liberty University.

The lawsuit accuses Jorge of fraudulent misrepresentation,
trespass, eavesdropping, and theft. It also accuses Jorge and
Project Veritas of conspiring to infiltrate AFT Michigan, gather and
copy proprietary information, and disseminate that information to

paint the union group in a false light.

By granting a temporary restraining order, Sullivan has indicated
his belief that the allegations are more than likely to be true and
that the benefit of barring the defendants from disseminating the
information Jorge collected outweighs the harm of suppressing her
speech. The injunction will stay in place for at least 14 days, and

the case is set for a hearing on October 5.

Michigan is a hotbed in the fight between public schools, whose
teachers AFT represents, and the charter school movement.
Education Secretary Betsy DeVos’s super-wealthy family has been
the most powerful and influential player in the charter school

movement in the state, generally, and Detroit in particular. With a

Page 3 of 4

PV005812
Case 4:17-cv-13292-LVP-EAS ECF No. 134-4 filed 04/30/20 PagelD.3361 Page 4of4

net worth of well over $5 billion, the DeVos family has contributed
at least $100 million to Michigan political campaigns and

conservative causes over the past two decades.

O'Keefe has “mentioned her specifically in the past few weeks,”
Weingarten said, referring to DeVos. “Let’s put it this way: The
Michigan story under DeVos’s advocacy is one that has really hurt
children.” (A call to DeVos’s foundation was not immediately

returned.)

This would not be the first time Project Veritas targeted a labor
organization that represents public school employees. Founder
James O’Keefe in 2010 infiltrated the New Jersey Education
Association Leadership Conference and produced a project called
“Teachers Union Gone Wild.” Last summer, the group produced
another video purporting to show a New Jersey middle school
teacher offering journalists cocaine at a 2015 union convention.
Following the video release, O’Keefe went on the radio to say his

teacher union exposés are not over.

O’Keefe made his name in 2009 by helping to bring down ACORN,
a liberal community-organizing group. The next year, he and three
others walked into the New Orleans office of Sen. Mary Landrieu
dressed as telephone repairmen as part of an undercover
operation, and he was arrested and ultimately convicted of
entering federal property under false pretenses. In 2011, O’Keefe
released undercover conversations with two high-ranking NPR
executives, forcing them to step down. He recently turned his
sights to CNN, releasing an undercover video of a CNN producer
saying the network’s coverage of possible collusion between
President Donald Trump’s campaign and Russia was “mostly

bullshit.”

Trump’s foundation donated $10,000 to Project Veritas one month

before Trump announced his candidacy.

O’Keefe and his group were hit with a $1 million lawsuit in
June after sending an operative undercover to work as an intern

with Democratic campaign consultants Democracy Partners.

/ James O'Keefe

/ Project Veritas
Office: 914-908-2300

Confidential PV005813
